internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-133053-02 date december re legend decedent spouse date date date date date date date date child child child 2's spouse child 1's trust child 2's trust grandchild 2a grandchild 2b grandchild 2c plr-133053-02 court final decree state state statute state statute dear this is in response to a letter dated date and prior correspondence in which you requested a ruling concerning the generation-skipping_transfer gst tax consequences of the reformation of child 2's trust as described below facts the facts are submitted and represented to be as follows decedent died testate on date prior to date survived by his wife spouse and two children child and child decedent’s will and three codicils were admitted to probate on date decedent’s will provided for the establishment of a marital trust for the benefit of spouse to be funded based on a marital_deduction formula amount under article vi b of the will the remainder of the estate was to be divided into two separate shares to be administered as two separate trusts child 1's trust and child 2's trust child 1's trust is held for the benefit of child and his descendants and child 2's trust is held for the benefit of child and his descendants article vi b and of decedent’s will provide the dispositive terms of child 1's trust pursuant to article vi b the provisions of article vi b and are also to apply with appropriate substitution of the beneficiaries with respect to child 2's trust accordingly under article vi b and article vi b child 2's trust is to be held for the benefit of spouse child child 2's spouse child 2's children and their descendants the net_income of the trust is be paid to the trust beneficiaries in such amounts and at such times as the trustees shall determine in their sole discretion the trustees can in their discretion accumulate rather than distribute income under article vi b and article vi b the trustees also have the discretion to distribute principal to the trust beneficiaries as the trustees consider necessary to meet any special need or emergency of any such beneficiary such as without limitation illness accident educational requirements including college and graduate school education and plr-133053-02 insufficiency of income to provide a decent standard of living the trustees are not required to equalize principal distributions among the beneficiaries child 2's trust will terminate twenty-one years following the death of the last to die of decedent spouse and child upon termination the trust corpus is to be distributed to child 2's descendants per stirpes provided that if child survives decedent the trust is to be distributed to child 2's descendants in such manner and in such proportions as child appoints by will on date within months of date and also prior to date spouse disclaimed her entire_interest in the marital trust by filing a disclaimer with court it is represented that under state law and the terms of decedent’s will as a result of the disclaimer the property otherwise bequeathed to the marital trust passed as part of the estate residue to child 1's trust and to child 2's trust consequently the marital trust was never created also on date child and child 2's spouse disclaimed all of their respective interests in child 2's trust by filing disclaimers with court specifically child disclaimed all interest in income and principal beneficially owned by him whether as a beneficiary as a donee of a testamentary special_power_of_appointment or otherwise in his trust and all rights to serve as trustee of his trust child 2's spouse disclaimed all interest in income or principal beneficially owned by her in child 2's trust decedent’s will as amended by codicil names child and child as trustees under the will the codicil provides that the named trustees child and child shall be entitled to appoint one or more individuals and or any bank or trust company to serve as co-trustees with and to succeed them or should either named trustee continue to serve and at any time resign die or otherwise cease to serve the remaining trustee or trustees shall be entitled to appoint a bank or individual as successor trustee at the time that decedent’s will was admitted to probate only child qualified as the sole trustee of child 2's trust on date pursuant to a final decree entered by court child resigned as trustee and court appointed grandchild 2a grandchild 2b and grandchild 2c as successor co-trustees the current beneficiaries of child 2's trust are spouse grandchild 2a grandchild 2b grandchild 2c and their descendants current beneficiaries on date child 2's spouse was appointed by court as independent_trustee independent_trustee to serve with the co-trustees of child 2's trust also by court’s order issued on date and modified on date hereinafter final decree child 2's trust was reformed as of date as follows modification of definition of income as used in decedent’s will the term income with respect to child 2's trust or any separate trust created after the division of child 2's trust provided below shall be modified to refer in each instance to the greater of a the income of plr-133053-02 child 2's trust or any separate trust created after the division of child 2's trust provided below and b five percent of the average net fair_market_value of the trust assets determined as of the first day of the taxable_year of the trust the average net fair_market_value of the trust assets shall be the average of the value of the trust assets determined as of the last day of each of the preceding twelve quarters notwithstanding the foregoing the above modification shall not apply in determining the amount of any distribution to any beneficiary who at the time of the distribution has an ancestor living who is a descendant of child in no event shall total distributions from child 2's trust in any taxable_year of the trust under article vi b of the will as applied to child 2's trust by article vi b of the will exceed the greater of a the income of child 2's trust or any separate trust created after the division of child 2's trust provided below and b five percent of the average net fair_market_value of the trust assets as defined above in addition the final decree modifies the terms of the decedent’s will regarding child 2's trust to provide that all powers of distribution from the trust to the trust beneficiaries shall be vested in a trustee called the independent_trustee the independent_trustee is i an individual who is not a current beneficiary or a person legally obligated to support a current beneficiary of child 2's trust or any separate trust created after the division of child 2's trust discussed below ii a bank or iii a corporation or other entity with trust powers under the will as modified there shall always be an independent_trustee child 2's spouse is designated as the first independent_trustee finally the final decree divides child 2's trust into three separate sub-trusts grandchild 2a's trust grandchild 2b's trust and grandchild 2c's trust under the court order until the termination of the trusts grandchild 2a's trust is to be held for the benefit of spouse grandchild 2a and the descendants of grandchild 2a grandchild 2b's trust is to be held for the benefit of spouse grandchild 2b and the descendants of grandchild 2b grandchild 2c's trust is to be held for the benefit of spouse grandchild 2c and the descendants of grandchild 2c upon termination grandchild 2a’s trust is to be distributed to grandchild 2a if then living and if not then living to his then living descendants per stirpes grandchild 2b’s trust is to be distributed to grandchild 2b if then living and if not then living to his then living descendants per stirpes and grandchild 2c’s trust is to be distributed to grandchild 2c if then living and if not then living to his then living descendants per stirpes the subtrusts will terminate at the same time as provided under the terms of child 2's trust grandchild 2a grandchild 2b grandchild 2c and the independent_trustee will all serve as co-trustees of each new subtrust such that each subtrust will have co- plr-133053-02 trustees the three separate subtrusts are to be funded on a pro-rata basis with one- third of the assets of child 2's trust distributed to each subtrust state statute permits modification of a_trust for good cause as long as the modification neither materially impairs the accomplishment of the trust purposes nor adversely affects the interests of any beneficiary under state statute good cause for modification is shown if the modification would benefit the trust or the interests of any beneficiary of the trust state statute provides that the property interest disclaimed passes as if the person making the disclaimer predeceased the decedent unless the decedent has made other provisions in the will for the disclaimed property under state statute the disclaimer shall relate back for all purposes to the date of death of the decedent child 2's spouse as independent_trustee requests the following rulings the modification pursuant to the final decree of the distribution provision of child 2's trust will not affect the exempt status of child 2's trust for gst tax purposes the division of child 2's trust into three separate subtrusts one for the benefit of spouse grandchild 2a and his descendants one for the benefit of spouse grandchild 2b and his descendants and one for the benefit of spouse grandchild 2c and his descendants will not affect the exempt status of the three subtrusts for gst tax purposes discussion sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt plr-133053-02 status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 and provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification will not result in the shift of a beneficial_interest to a lower generation beneficiary if the modification does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer in the present case the final decree modified child 2's trust to provide that the term income with respect to child 2's trust will be defined as the greater of the income of child 2's trust or any separate trust created after the division of child 2's trust and five percent of the average net fair_market_value of the trust assets determined as of the first day of the taxable_year of the trust however under the final decree the modification only applies with respect to distributions to the beneficiaries who at the time of the distribution do not have an ancestor living who is a descendant of child thus the modification can operate to increase distributions over amounts currently authorized under article vi b of the trust only with respect to those beneficiaries currently spouse grandchild 2a grandchild 2b and grandchild 2c accordingly the reformation will not operate to shift a beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial_interest prior to the reformation and will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in child 2's trust cf sec_26_2601-1 example therefore the modification of the distribution provision pursuant to the final decree order will not affect the exempt status of child 2's trust for gst tax purposes in addition the division of child 2's trust into three separate subtrusts one for the benefit of spouse grandchild 2a and his descendants one for the benefit of spouse grandchild 2b and his descendants and one for the benefit of spouse grandchild 3b and his descendants will not affect the exempt status of the three subtrusts for gst tax purposes see sec_26_2601-1 example the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination plr-133053-02 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we are specifically expressing no opinion regarding the termination_date of child 2's trust in view of child 2's disclaimer the gift_tax consequences under sec_2514 regarding the appointment of the independent_trustee and the gift and income_tax consequences of the reformation the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours chief branch george l masnik office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
